Citation Nr: 1514698	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to rating in excess of 10 percent for residuals of larynx cancer, as of November 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran testified in a videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.

The issue of entitlement to service connection for a dental disability, to include as due to residuals of larynx cancer has been raised by the record during testimony provided at the January 2015 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

With regard to the claim for a rating in excess of 10 percent for residuals of larynx cancer, the Board finds that remand is warranted for further development.  Specifically, the most recent VA examination concerning the Veteran's disability occurred in March 2012, over three years ago.  Additionally, during the January 2015 hearing before the undersigned Veteran's Law Judge, the Veteran testified that his larynx disability had worsened since the March 2012 VA examination.  Therefore, the Board finds that a more contemporaneous examination is needed to address the current severity of the disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA clinical records or private treatment records pertaining to the Veteran and associate with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current severity of his larynx disability.  All indicated test and studies must be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the service-connected residuals of cancer of the larynx disability to include the following:

a)  The examiner should state whether inflammation of cords, or thickening or nodules of cords is shown by the medical evidence.  

b)  The examiner should state whether the Veteran's laryngitis results in inflammation of the mucous membrane, polyps, submucous infiltration, or pre-malignant changes on biopsy.  If testing to establish the presence of any of those symptoms is needed and the testing is medically inadvisable, state whether or not the symptoms are shown by the medical evidence.

c)  Discuss the impact that the Veteran's larynx disability has on activities of daily living and employability.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

